Citation Nr: 1336187	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  06-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial rating for service-connected hemorrhoids with intermittent hematochezia, claimed as internal bleeding, currently evaluated as 100 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1981 to October 1990. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for hemorrhoids with intermittent hematochezia and assigned an initial rating of 20 percent, effective from October 12, 2004.  The Veteran appealed the initial rating.

The Board remanded the matter on appeal in October 2010 to the RO (via the Appeals Management Center (AMC)) in order to obtain records from the Social Security Administration (SSA).  The record reflects that the requested development was completed. 

By the way of a November 2011 rating decision, the AMC increased the assigned initial evaluation from 20 to 30 percent disabling, effective from October 12, 2004, the date of the original claim.  The Board again remanded this claim in April 2013 for a further VA examination.  An August 2013 RO decision, based on the results of that examination and all evidence of record, increased the Veteran's evaluation for this condition to 100 percent, and granted the Veteran entitlement to individual unemployability and dependent benefits, all effective the date of the Veteran's claim.  As such, the issue before the Board at this time is as stated above.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In April 2013, the Board referred a claim of entitlement to service connection for depression on a secondary basis.  As it is unclear from the record whether any action was taken on this claim, it is once again referred to the agency of original jurisdiction.
FINDINGS OF FACT

In an August 2013 rating decision, the RO awarded the Veteran a 100 percent rating for his service connected hemorrhoids from the date of the Veteran's claim, constituting a full grant of the benefits sought on appeal. 


CONCLUSION OF LAW

The appeal of the issue of entitlement to an increased rating for hemorrhoids is moot in light of the RO's August 2013 award of an initial 100 percent evaluation for this disability.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the August 2013 rating decision granting a 100 percent evaluation for hemorrhoids constitutes a full grant of the benefits sought on appeal, the Board no longer has jurisdiction over the issue of entitlement to an increased initial evaluation for hemorrhoids, which was previously remanded by the Board in April 2013.  The issue of entitlement to an increased initial evaluation for hemorrhoids currently on appeal is rendered moot, as the Veteran would not be entitled to any additional benefits for a claim which has already been granted.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no benefit would accrue to the claimant). 

Therefore, in light of the August 2013 rating decision granting a 100 percent evaluation for hemorrhoids, the claim for entitlement to an increased evaluation for hemorrhoids on appeal is moot and is dismissed.  38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim of entitlement to an increased initial evaluation for hemorrhoids is dismissed.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


